Per Curiam
Petitions here seek alternative writs of mandamus directed to trial courts, and the issuance of the writ must be denied in each case.
The petitions in numbers 0-314 and 0-332 are not brought in the name of the State of Indiana. Meek v. Baker, Judge (1951), 229 Ind. 543, 99 N. E. 2d 426.
In each case the relief sought relates to a proceeding in an inferior court, and no certified copies of the pleadings, orders and entries are set out or made exhibits to the petitions as required by Rule 2-35 of this court.
In petitions numbers 0-314 and 0-332 there is no allegation that the Attorney General was served notice of the action in the trial court as required by §49-1937, Burns’ 1951 Replacement. Lester v. Grant Circuit Court (1948), 226 Ind. 186, 78 N. E. 2d 785.
Each petition is denied.
Note. — Reported in 111 N. E. 2d 656.